DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 6-13-2022 is acknowledged.
	Claims included in the prosecution are 1-6, 8, 10-11, 13, 15-16, 20, 24-28, 30 and 32. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 8, 10-11, 13, 15-16, 24-28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 123 258, Takagi (US 2007/0286898), Tardi (2005/0118250 or Lakkaraju (US 2003/0026831 in combination with Kester (US 2014/0271824), Eckert (BBA, 2010) individually or in combination, further in view of Heger (2012/0010557 and Sabbadini (US 2013/0337545).
.	EP discloses nanoliposomes containing an anionic phospholipid (phosphatidylserine, phosphatidylglycerol or phosphatidic acid), a neutral lipid (phosphatidylcholine or phosphatidylethanolamine) (Abstract, 0007, 0013, 0019, Examples and claims).
Takagi teaches nanoliposomes containing an anionic phospholipid (DSPG), a neutral phospholipid (DSPC, DMPC, DPPC, DPPE, and DMPE) (Abstract, 0039-0040 and Examples)
Tardi discloses nanoliposomes containing an anionic phospholipid (DPPG, DSPG, and phosphatidylinositol), neutral phospholipid (DPPC, DSPC)   (Abstract, 0044, 0046, 0053, 0061 and Examples).
	Lakkaraju discloses nanoliposomes containing an anionic phospholipid (DOPS DSPG, DOPA), neutral phospholipid (DOPC, DSPC, and DOPE). The active agents include bronchodilators (Abstract, 0045-0047, 0049, 0053, 0057, 0073-0081, 0098, 0123-0125, Examples and claims).
What is lacking in these references is the inclusion of a polyunsaturated fatty acid PUFA in the liposomes and a lysophospholipid..
Kester while disclosing acid stable liposomal compositions teaches the inclusion of DHA for the treatment of heart disease, cardiovascular disease and stroke. According to Kester, the liposomal formulations containing DHA keeps the formulations stable in circulation (Abstract, 0005, 0017, 0021, 0084, 0086, 0095).
Eckert teaches that liposome incorporated DHA increases neuronal survival (Abstract and entire publication).
The inclusion of a PUFA in the liposomes would have been obvious to one of ordinary skill in the art because of the usefulness of DHA in the treatment of heart disease, cardiovascular disease and stroke as taught by Kester and because of DHA in liposomes increases neuronal survival as taught by Eckert. The inclusion of lysosphingolipids such as sphingosine 1 phosphate in the liposomes would have been obvious to one of ordinary skill in the art since lysophospholipids change the release kinetics and Sabbadini teaches that both lysophospholipids and lysosphingolipids are bioactive lipids and could be included in the liposomes.
	Applicant’s arguments and the affidavit have been fully considered, but are not found to be persuasive. As already pointed out again during the interview on 6-14-2022, proper controls should have been used in order to show that the unexpected results of the claimed composition. If the unexpected results are due to the presence of PUFA and lysophospholipids in combination with neutral and anionic lipids, then the controls should have been PUPA and lysophospholipids by themselves in combination with neutral and anionic lipids. Fig. 1 does not contain these results. Furthermore, the results presented are not commensurate in scope with the claims in terms of the amounts of DHA (PUFA)  and SIP (presumably lysophospholipid) and anionic and neutral lipids. Furthermore, it would appear from the data in Fig. 1, the controls of PC and PC/PA/PE is based on a single experiment. .As pointed out before, it is well-known in the art that liposomes fuse with cells under appropriate conditions as evident from the reference of Lakkaraju (0251). The examiner cites US 2005/0113297 (see 0103), US 2016/0369001 (see 0005), US 7,339, 042 (see col. 24, lines 19-36) in this context. It is unclear from the claims what conditions are used for fusion. Therefore, applicant’s amendment that the liposomes fuse within 15 minutes of exposure to endothelial cells will not overcome the rejection since applicant has not shown that the prior art liposomes do not have the same capacity. With regard to applicant’s arguments that there is no motivation to combine the references, the examiner points out that the primary references teach liposomes containing a neutral phospholipid and anionic phospholipids and the secondary references clearly teach why one would be motivated to include PUFA in the liposomes. Therefore, applicant’s arguments that none the references, namely,  EP 2 123 258, Takagi, Tardi,  Lakkaraju,  Kester, Eckert, Heger (2012/0010557 and Sabbadini teach the specific combination of lipids as recited in the claims are not persuasive. 
	Applicant argues that the in vivo experiment using a pig myocardial infarction model surprising showed that reperfusion injury can be effectively reduced using the claimed liposome formulation. Figs 3A-3E and Figs. 7A-7B and these results are surprising.  First of all, it should be pointed out that instant claims are composition claims and not method of treatment claims and therefore, the same response is applicable. Furthermore, applicant indicated pursuing the method of treatment claims during the interview on 6-14-2022.
	Applicant argues that DHA and SIP cannot form liposomes and therefore cannot be used as controls. This argument is not persuasive since to be used as controls and find out whether these compounds have the claimed effect by themselves or not, liposome formation using these compounds is not necessary to be used as controls. these compounds can form liposomes with sphingomyelin or non-phospholipid liposomes with surfactants (niosomes). The Examiner also points out that according to p 00123 of instant specification, the composition can be lipid composition, phospholipids, lipid vesicles and liposomes and therefore, it is unclear to the examiner why DHA and SIP by themselves cannot be administered as controls.
	Applicant Quotes and argues that claim 1 recites “consisting essentially of” limits the scope of a claim and quotes MPEP 2111.03. The examiner agrees; but this section is applicable only if the claims recite specific components which will not change the basic properties of the composition. Similar is the case with ‘consisting of’ which is totally closed expression.  Instant claim recites not specific components, but compounds with generic names such as PUFA, and lysosphingolipid with a functional limitation of percentage of fusion within 15 minutes. There are n-3 and n-6 polyunsaturated fatty acids known in literature and thus, the claimed composition is not a specific composition. The examiner suggests amending the method claims accordingly.

2.	Claims 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 123 258, Takagi (US 2007/0286898), Tardi (2005/0118250 or Lakkaraju (US 2003/0026831 in combination with Kester (US 2014/0271824), Eckert (BBA, 2010) individually or in combination, further in view of Heger (2012/0010557 and Sabbadini (US 2013/0337545) as set forth above, in view of Shimoda (US 2011/0182979).
	The teachings of EP, Takagi, Tardi, Lakkaraju, Kester, Ecker, Heger and Sabbadini have been discussed above.
	What is lacking in these references is the teaching of increase in blood flow during revascularization.
	Shimoda while teaching a liposomal composition containing an active agent teaches that it improves and promotes the revascularization (Abstract, 0010 and 0015).
	It would have been obvious to one of ordinary skill in the art since liposomes containing an active agent promotes and improves the revascularization process and thereby increasing the blood flow as taught by Shimoda.
	Applicant provides no specific comments to the rejection. The rejection is maintained.
3.	Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over EP 2 123 258, Takagi (US 2007/0286898), Tardi (2005/0118250 or Lakkaraju (US 2003/0026831 in combination with Kester (US 2014/0271824), Eckert (BBA, 2010) individually or in combination, further in view of Heger (2012/0010557 and Sabbadini (US 2013/0337545) as set forth above, in view of  Chaimbault (US 2015/0056269).
	The teachings of EP, Takagi, Tardi, Lakkaraju, Kester, Heger and Sabbadini and Eckert have been discussed above.
	What is lacking in these references is the teaching of delivery of liposomes intraarterially using a catheter.
	It would have been obvious to one of ordinary skill in the art to administer liposomes intraarterially using a catheter, with a reasonable expectation of success since such an administration is known in the art as taught by Chaimbault.
	Applicant provides no specific comments to the rejection. The rejection is maintained.
4.	Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 123 258, Takagi (US 2007/0286898), Tardi (2005/0118250 or Lakkaraju (US 2003/0026831 in combination with Kester (US 2014/0271824), Eckert (BBA, 2010) individually or in combination, further in view of Heger (2012/0010557 and Sabbadini (US 2013/0337545) as set forth above, in view of Blake (5,866,135) 
	The teachings of EP, Takagi, Tardi, Lakkaraju, Kester, Heger and Sabbadini  Eckert have been discussed above.
	What is lacking in these references is the teaching of delivery of liposomes using Ringer’s solution.
	Blake while disclosing liposomal compositions teaches that saline, Ringer’s solution and phosphate buffered saline are common carriers for liposomes (Abstract and claim 43).
	It would have been obvious to one of ordinary skill in the art to use any art known carriers for the delivery of liposomes, and use Ringer’s solution since Blake teaches its routine use as a carrier for the delivery of liposomes.
	Applicant provides no specific comments to the rejection. The rejection is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612